Exhibit 10.1

WAIVER AGREEMENT

This Waiver Agreement (this “Agreement”) is dated as of August 12, 2014 (the
“Effective Date”) by Caesars Entertainment Operating Company, Inc., a Delaware
corporation (the “Company”) and Caesars Entertainment Corporation, a Delaware
corporation (“CEC” and, together with the Company, the “Caesars Entities”), for
the exclusive benefit of UMB Bank, National Association, as successor trustee
and any successor trustee under each of the Indentures (as defined below) (the
“Trustee”), and the registered and beneficial holders from time to time of the
Senior Secured Notes (as defined below) (collectively, “Holders”).

Reference is made to:

 

  (i) that certain Indenture dated as of June 10, 2009 (as modified,
supplemented and/or amended and in effect on the date hereof, the “11.25% Note
Indenture”), among Harrah’s Operating Escrow LLC, Harrah’s Escrow Corporation
(together, the “Harrah’s Issuers”), Harrah’s Entertainment, Inc. n/k/a Caesars
Entertainment Corporation, as Parent Guarantor (the “Parent Guarantor”), and
U.S. Bank National Association, as trustee (the “U.S. Bank”), providing for the
issuance of $2,095,000,000 in aggregate principal amount of 11- 1⁄4% Senior
Secured Notes due 2017 (the “11.25% Notes”);

 

  (ii) that certain Indenture dated as of February 14, 2012 (as modified,
supplemented and/or amended and in effect on the date hereof, the “8.5% Note
Indenture”), among Caesars Operating Escrow LLC, Caesars Escrow Corporation
(together, the “Escrow Issuers”), the Parent Guarantor and U.S. Bank, providing
for the issuance of $1,250,000,000 in aggregate principal amount of 8- 1⁄2%
Senior Secured Notes due 2020 (the “8.5% Notes”);

 

  (iii) that certain Indenture dated as of August 22, 2012 (as modified,
supplemented and/or amended and in effect on the date hereof, the “Initial 9%
Note Indenture”), among the Escrow Issuers, the Parent Guarantor and U.S. Bank,
providing for the issuance of $1,500,000,000 in aggregate principal amount of 9%
Senior Secured Notes due 2020 (the “Initial 9% Notes”); and

 

  (iv) that certain Indenture dated as of February 15, 2013 (as modified,
supplemented and/or amended and in effect on the date hereof, the “Additional 9%
Note Indenture”, and together with the 11.25% Note Indenture, the 8.5% Note
Indenture and the Initial 9% Note Indenture, the “Indentures”),1 among the
Escrow Issuers, the Parent Guarantor and U.S. Bank, providing for the issuance
of $1,500,000,000 in aggregate principal amount of 9% Senior Secured Notes due
2020 (the “Additional 9% Notes”, and together with the 11.25% Notes, the 8.5%
Notes and the Initial 9% Notes, the “Senior Secured Notes”).

 

1  Capitalized terms used but not defined herein shall have such meanings
ascribed to them in the Indentures.

 



--------------------------------------------------------------------------------

RECITALS:

WHEREAS, pursuant to supplemental indentures executed with respect to each of
the Indentures, the Company assumed the respective obligations of the Harrah’s
Issuers and the Escrow Issuers under each of the Indentures;

WHEREAS, pursuant to that certain Instrument of Resignation, Appointment and
Acceptance, dated July 29, 2014, among the Company, the Trustee, and U.S. Bank,
UMB Bank, National Association became the successor trustee to U.S. Bank under
each of the Indentures;

WHEREAS, the Trustee and certain of the Holders allege that: (1) the Company and
the Parent Guarantor have violated certain provisions of each of the Indentures
that give rise to “Defaults” under the Indentures, as that term is defined in
the Indentures, including but not limited to those listed in Schedule “A” hereto
(the “Specified Defaults”), and (2) the Trustee and the Holders may at any time
provide a notice of the Specified Defaults and any additional Defaults to the
Company pursuant to Section 6.01 of each of the Indentures (each, a “Notice of
Default”) and to take such other actions and enforce such other rights as are
available under the Indentures and applicable law;

WHEREAS, the Company and the Parent Guarantor disagree with the allegations set
forth in the previous paragraph and reserve all of their rights, remedies,
claims, and defenses with respect thereto; and

WHEREAS, the Caesars Entities have requested that the Trustee forbear, and the
Trustee and certain of the Holders are willing temporarily to forbear from
providing a Notice of Default under the Indentures for a limited period of time,
without prejudice to their proceeding at any time, to facilitate discussions
among the parties, subject to the terms and the conditions set forth in this
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, intending to be legally bound hereby, each of
the Caesars Entities, for themselves and their respective successors and
assigns, waive, understand, and agree as follows:

I.

AGREEMENT

1. No Restraint on Notices of Default or Remedies. Each of the Caesars Entities
hereby agrees that neither the Trustee nor the Holders shall be restricted,
limited, or prohibited from providing a Notice of Default with respect to any or
all Defaults under any or all of the Indentures at any time on or after the
Effective Date of this Agreement, and to take such other actions and enforce
such other rights as are available under the Indentures and applicable law. The
Caesars Entities reserve their rights under the Indentures and applicable law,
including without limitation the right to challenge or defend against any Notice
of Default or corresponding alleged Default on any basis not inconsistent with
the terms of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

2. Relation Back. Each of the Caesars Entities hereby agrees that, if the
Trustee or Holders provide a Notice of Default under any or all of the
Indentures at any time on or after the Effective Date of this Agreement, such
Notice of Default in respect of Specified Defaults under the applicable
Indenture will be deemed to have been given as of the Effective Date of this
Agreement for any and all purposes; provided that if such Notice of Default is
provided on or after September 19,2014, each Specified Default alleged in such
Notice of Default under Section 6.01(c) or (j) of any or all of the Indentures
shall become an Event of Default under the Indenture as to which such Notice of
Default has been given if the Company does not cure each such Default within ten
(10) calendar days after such Notice of Default is provided; provided further
that, notwithstanding the foregoing, the Company reserves and retains all rights
to challenge whether or not any such Specified Defaults constitute actual
Defaults under the applicable Indentures.

3. Waiver. Each of the Caesars Entities hereby agrees not to allege, contend,
assert directly or indirectly, plead, raise by claim or defense, challenge, or
otherwise contend that the rights of the Trustee or Holders to take such actions
and to enforce such rights as are available under the Indentures or applicable
law are in any manner restricted, limited, or otherwise prejudiced due to any
delay or failure to provide a Notice of Default on or after the Effective Date
of this Agreement to the extent such claim or defense or challenge would be
inconsistent with the terms of this Agreement.

4. Reliance. Each of the Caesars Entities hereby acknowledges and understands
that any delay or failure on the part of the Trustee or Holders to provide a
Notice of Default on or after the Effective Date of this Agreement is in
reliance upon the representations and agreements contained in this Agreement.

5. Inadmissibility. The Caesars Entities agree that they will not use this
Agreement or the existence thereof as a basis for seeking any relief in any
court concerning or related to the rights and obligations under the first lien
indentures (other than in defense of any action to enforce the terms of this
Agreement) and agree that this Agreement shall be inadmissible for any such use.

II.

MISCELLANEOUS

6. Representations and Warranties. Each of the Caesars Entities hereby
represents and warrants jointly and severally that:

(a) It has all requisite power, authority and legal capacity to execute and
deliver this Agreement and to perform its obligations hereunder.

(b) The execution and delivery of this Agreement have been duly authorized by
all requisite corporate action on the part of the Caesars Entities.

 

- 3 -



--------------------------------------------------------------------------------

(c) This Agreement has been duly and validly executed and delivered by the
Caesars Entities and constitutes legal, valid, and binding obligations of the
Caesars Entities enforceable against the Caesars Entities in accordance with its
terms.

7. Effectiveness. This Agreement shall become effective upon the execution by
each of the Caesars Entities of their respective counterparts of this Agreement
and the delivery thereof to the Trustee. Subject to written extension by the
Caesars Entities, any Notice of Default that is provided more than one hundred
twenty (120) days after the Effective Date of this Agreement shall not have the
benefit of paragraph 2 of this Agreement.

8. Counterparts. This Agreement may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Fax or email
counterparts shall be deemed original counterparts.

9. Reservation of Rights. Nothing in this Agreement shall be deemed to
constitute a restriction, limitation, or waiver by the Trustee or Holders of any
right or remedy, whether now existing or hereafter arising, that the Trustee or
Holders may have under the Indentures or applicable law. Other than as provided
for in this Agreement, nothing herein shall restrict, limit or otherwise
prejudice the rights of the Caesars Entities with respect to any Notice of
Default, including without limitation any action by the Caesars Entities not
inconsistent with the terms of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above, by their respective duly authorized officers.

 

CAESARS ENTERTAINMENT OPERATING COMPANY, INC. By:  

/s/ Mary Higgins

  Mary Higgins   CFO CAESARS ENTERTAINMENT CORPORATION By:  

/s/ Eric Hession

  SVP Finance & Treasurer

 

- 5 -



--------------------------------------------------------------------------------

Schedule A

Specified Defaults consist of any defaults pursuant to:

(a) Sections 6.01 and 6.01(j) of the Indentures arising from the failure of
Caesars Entertainment Operating Company, Inc. (“CEOC”) and the other Pledgors
(as defined in the Collateral Agreement) to comply with Section 4.04(b) of the
Collateral Agreement, including without limitation, because the Pledgors
(including CEOC) hold Commercial Tort Claims that can be reasonably estimated to
exceed $15,000,000, including, without limitation, those set forth on Exhibit A
hereto, but such Pledgors have failed to so notify the Collateral Agent and have
failed to grant the Collateral Agent security interests in such Commercial Tort
Claims and the proceeds thereof (the “Commercial Tort Claims Default”);

(b) Sections 6.01 and 6.01(c) of the Indentures arising from the failure of CEOC
and certain of its Restricted Subsidiaries to comply with Section 4.06(a) of the
Indentures (the “May Asset Sale Default”) in connection with the transactions
(collectively, the “May Transactions”) consummated pursuant to, in contemplation
of, or in connection with the Transaction Agreement dated as of March 1, 2014,
as amended, by and among Caesars Entertainment Corporation (“CEC”), CEOC,
Caesars License Company, LLC, Harrah’s New Orleans Management Company, Comer
Investment Company, LLC, 3535 LV Corp., Parball Corporation, JCC Holding Company
II, LLC, Caesars Acquisition Company and Caesars Growth Partners, LLC, including
without limitation, because (i) the consideration received by CEOC and its
Restricted Subsidiaries in the May Transactions was not at least equal to the
Fair Market Value of the assets that were transferred, and CEOC could not in
good faith have determined otherwise, and (ii) any purported attempt by CEOC to
designate the May Transactions as Permitted Investments under the Indentures was
ineffective because, to the extent that any such assets were transferred to
Unrestricted Subsidiaries, such transfers did not constitute “investments”;

(c) Sections 6.01 and 6.01(c) of the Indentures arising from the failure of CEOC
and certain of its Restricted Subsidiaries to comply with Section 4.07(a) of the
Indentures (the “May Affiliate Transaction Default”) in connection with the May
Transactions, including without limitation, because (i) the May Transactions
were on terms that were materially less favorable to CEOC or the relevant
Restricted Subsidiaries than those that could have been obtained in a comparable
transaction by CEOC or such Restricted Subsidiaries with unrelated Persons,
(ii) the Board of Directors of CEOC could not in good faith have approved the
May Transactions, and (iii) any purported attempt by CEOC to designate the May
Transactions as Permitted Investments under the Indentures was ineffective
because, to the extent that any such assets were transferred to Unrestricted
Subsidiaries, such transfers did not constitute “investments”;

(d) Sections 6.01 and 6.01(c) of the Indentures arising from the failure of CEOC
and certain of its Restricted Subsidiaries to comply with Section 4.06(a) of the
Indentures (the “Services Asset Sale Default”) in connection with the
transactions (collectively, the “Services Transactions”) consummated pursuant
to, in contemplation of, or in connection with the Omnibus License and
Enterprise Services Agreement, dated as of May 20, 2014, by and among Caesars
Enterprise Services, LLC, CEOC, Caesars Entertainment Resort Properties LLC,

 

1



--------------------------------------------------------------------------------

Caesars Growth Partners, LLC, Caesars Licensing Company, LLC, and Caesars World,
Inc., including without limitation, because the consideration received by CEOC
and its Restricted Subsidiaries in the Services Transactions was not at least
equal to the Fair Market Value of the assets that were transferred, and CEOC
could not in good faith have determined otherwise;

(e) Sections 6.01 and 6.01(c) of the Indentures arising from the failure of CEOC
and certain of its Restricted Subsidiaries to comply with Section 4.07(a) of the
Indentures (the “Services Affiliate Transaction Default”) in connection with the
Services Transactions, including without limitation, because (i) the Services
Transactions were on terms that were materially less favorable to CEOC or the
relevant Restricted Subsidiaries than those that could have been obtained in a
comparable transaction by CEOC or such Restricted Subsidiaries with unrelated
Persons, and (ii) the Board of Directors of CEOC could not in good faith have
approved the Services Transactions;

(f) Sections 6.01 and 6.01(c) of the Indentures arising from the failure of CEOC
and certain of its Restricted Subsidiaries to comply with Section 4.07(a) of the
Indentures (the “CEC Affiliate Transaction Default”) in connection with the
transactions (collectively, the “CEC Transactions”), inclusive of any and all
transfers made in calendar years 2012, 2013 and 2014, consummated pursuant to,
in contemplation of, or in connection with (i) the Amended and Restated Credit
Agreement, dated as of November 14, 2012, among CEOC, as borrower, and CEC, as
lender, and any predecessor or successor agreements, and (ii) the Global
Intercompany Note, dated as of January 28, 2008, among CEOC and certain
affiliate parties thereto, including without limitation, because (x) the CEC
Transactions were on terms that were materially less favorable to CEOC than
those that could have been obtained in a comparable transaction by CEOC with
unrelated Persons, and (y) the Board of Directors of CEOC could not in good
faith have approved the CEC Transactions;

(g) Sections 6.01 and 6.01(c) of the Indentures arising from the failure of CEOC
to comply with Section 4.12 of the Indentures (the “Prohibited Lien Default”) in
connection with the transactions (collectively, the “Incurrence Transactions”)
consummated pursuant to, in contemplation of, or in connection with the
Incremental Facility Amendment and Term B-7 Agreement, dated as of June 11,
2014, among Caesars Operating Escrow LLC, Caesars Entertainment Corporation, the
Incremental Lenders party thereto, Bank of America, N.A., Credit Suisse AG,
Cayman Islands Branch, and upon the assumption of the Term B-7 Loans, Caesars
Entertainment Operating Company, Inc., and the Amendment Agreement, dated as of
July 25, 2014, among Caesars Entertainment Corporation, Caesars Entertainment
Operating Company, Inc., the Lenders party thereto, Bank of America, N.A.,
Credit Suisse AG, Cayman Islands Branch, and the other arrangers and bookrunners
party thereto, including without limitation, because (i) the Incurrence
Transactions resulted in CEOC’s incurrence of Liens securing First Priority Lien
Obligations, and (ii) those Liens were not Permitted Liens because (a) the
Incurrence Transactions resulted in CEOC having incurred Liens securing First
Priority Lien Obligations in an aggregate principal amount that exceeded an
aggregate principal amount of $11,000 million under the Credit Agreement, as
described in Section 4.03(b)(i), and (b) the Secured Indebtedness Leverage Ratio
(as defined in the Indentures) exceeded 4.50x at the time of the Incurrence
Transactions;

 

- 2 -



--------------------------------------------------------------------------------

(h) Sections 6.01 and 6.01(c) of the Indentures arising from the failure of CEOC
to comply with Section 4.04(a) of the Indentures (the “Restricted Payment
Default”) in connection with the transactions (collectively, the “Restricted
Transactions”) consummated pursuant to, in contemplation of, or in connection
with the Note Purchase and Support Agreement entered into among CEOC, CEC, and
certain holders of CEOC’s outstanding 6.50% Senior Notes due 2016 and 5.75%
Senior Notes due 2017, in connection with a private refinancing transaction, as
described in CEC’s Form 8-K filed with the United States Securities & Exchange
Commission on or about August 12, 2014, including without limitation, because
(i) the Restricted Transactions resulted in or will result in CEOC’s repurchase
and acquisition of “Long-Term Retained Notes,” as that term is defined in the
Indentures, prior to their scheduled maturity, and (ii) the Restricted
Transactions are not otherwise permitted under Section 4.04(a) or (b); and

(i) Sections 6.01 and 6.01(j) of the Indentures arising from the failure of CEOC
and certain of its Restricted Subsidiaries to comply with Section 3.06(a)(i) of
the Collateral Agreement (collectively, with the Commercial Tort Claims Default,
the May Asset Sale Default, the May Affiliate Transaction Default, the Services
Asset Sale Default, the Services Affiliate Transaction Default, the CEC
Affiliate Transaction Default, the Prohibited Lien Default, and the Restricted
Payment Default, the “Specified Defaults”), including without limitation,
because such entities exercised their voting and/or other consensual rights and
powers in respect of the Pledged Collateral (as defined in the Collateral
Agreement) to approve the May Transactions, the Services Transactions, the CEC
Transactions, the Incurrence Transactions, and the Restricted Transactions,
which materially and adversely affected the rights and remedies of the
Collateral Agent, the Trustee and the holders of the Notes under the Collateral
Agreement and the Indentures.

 

- 3 -



--------------------------------------------------------------------------------

Exhibit A

 

  1. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to the transfer by Caesars Entertainment Operating Company, Inc. or any
of its subsidiaries of its direct or indirect rights and interests in certain
intellectual property and trademark assets to Caesars Entertainment Corporation
and/or its subsidiaries in or about August 2010, and any actions or transactions
in contemplation thereof or related thereto.

 

  2. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to the transfer by Caesars Entertainment Operating Company, Inc. or any
of its subsidiaries of its direct or indirect rights and interests in Caesars
Interactive Entertainment, Inc. (and any of its affiliates) to Caesars
Entertainment Corporation or any of its subsidiaries, in or about 2011, and any
action or transaction in contemplation thereof or related thereto.

 

  3. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to that certain Cross Marketing and Trademark License Agreement, dated
as of September 29, 2011, by and among Caesars Entertainment Corporation,
Caesars Entertainment Operating Company, Inc., the Licensors thereto, and
Caesars Interactive Entertainment, Inc., and any action or transaction in
contemplation thereof or related thereto.

 

  4. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to that certain Transaction Agreement, dated as of October 21, 2013, by
and among Caesars Entertainment Corporation, HIE Holdings, Inc., Harrah’s BC,
Inc., PHW Las Vegas, LLC, PHW Manager, LLC, Caesars Baltimore Acquisition
Company, LLC, Caesars Baltimore Management Company, LLC, Caesars Acquisition
Company and Caesars Growth Partners, LLC, and any actions or transactions in
contemplation thereof or related thereto.

 

  5. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to: (i) that certain Amended and Restated Limited Liability Company
Agreement of Caesars Growth Partners, LLC, dated as of October 21, 2013, by and
among Caesars Acquisition Company, HIE Holdings, Inc., and Harrah’s BC, Inc.;
(ii) any prior related agreement including that certain Operating Agreement of
Caesars Growth Partners, LLC, dated as of July 18, 2013; and (iii) any actions
or transactions in contemplation thereof or related thereto.

 

  6. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to the creation of Octavius/Linq Intermediate Holding, LLC, and the
transfer of its membership interests to Rio Properties, LLC, in or around
October 2013 and any actions or transactions in contemplation thereof or related
thereto.

 

  7.

Commercial Tort Claims arising out of, in connection with, or otherwise relating
to that certain Transaction Agreement, dated as of March 1, 2014, by and among
Caesars Entertainment Corporation, Caesars Entertainment Operating Company,

 

4



--------------------------------------------------------------------------------

  Inc., Caesars License Company, LLC, Harrah’s New Orleans Management Company,
Corner Investment Company, LLC, 3535 LV Corp., Parball Corporation, JCC Holding
Company II, LLC, Caesars Acquisition Company, and Caesars Growth Partners, LLC,
and any actions or transactions in contemplation thereof or related thereto.

 

  8. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to: (i) that certain Amended and Restated Limited Liability Company
Agreement of Caesars Enterprise Services, LLC, dated as of May 20, 2014, by and
among Caesars Entertainment Operating Company, Inc., Caesars Entertainment
Resort Properties LLC, Caesars Growth Properties Holdings, LLC and Caesars
Entertainment Corporation; (ii) any prior related agreement including that
certain Operating Agreement of Caesars Enterprise Services, LLC, dated as of
April 4, 2014; and (iii) any actions or transactions in contemplation thereof or
related thereto.

 

  9. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to that certain Omnibus License and Enterprise Services Agreement,
dated as of May 20, 2014, by and among Caesars Enterprise Services, LLC, Caesars
Entertainment Operating Company, Inc., Caesars Entertainment Resort Properties
LLC, Caesars Growth Properties Holdings, LLC, Caesars Licensing Company, LLC,
and Caesars World, Inc., and any actions or transactions in contemplation
thereof or related thereto.

 

  10. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to Caesars Entertainment Corporation’s sale of 68.1 shares of Caesars
Entertainment Operating Company, Inc.’s common stock to certain investors on or
about May 5, 2014, as described in Caesars Entertainment Corporation’s Form 8-K
filed with the United States Securities & Exchange Commission on or about May 6,
2014, and any actions or transactions in contemplation thereof or related
thereto.

 

  11.

Commercial Tort Claims arising out of, in connection with, or otherwise relating
to any termination of Caesars Entertainment Corporation’s guarantee of the notes
and the obligations of Caesars Entertainment Operating Company, Inc., including,
but not limited to, those issued and incurred under (i) that certain indenture
dated as of June 10, 2009, as amended, with respect to its 11.25% Senior Secured
Notes due 2017, (ii) that certain indenture dated as of February 14, 2012, as
amended, with respect to its 8.5% Senior Secured Notes due 2020; (iii) that
certain indenture dated as of August 22, 2012, as amended, with respect to its
9% Senior Secured Notes due 2020; (iv) that certain indenture dated as of
February 15,2013, as amended, with respect to its 9% Senior Secured Notes due
2020, (v) that certain indenture dated as of December 24, 2008, as amended, with
respect to its 10.00% Second-Priority Senior Secured Notes due 2015 and its
10.00% Second Priority Senior Secured Notes due 2018, (vi) that certain
indenture dated as of April 15, 2009, as amended, with respect to its 10.00%
Second-Priority Senior Secured Notes due 2018, (vii) that certain indenture
dated as of April 16, 2010, as

 

- 5 -



--------------------------------------------------------------------------------

  amended, with respect to its 12.75% Second-Priority Senior Secured Notes due
2018, (viii) that certain indenture dated as of June 9, 2006, as amended, with
respect to its 6.5% Senior Notes due 2016, (ix) that certain indenture dated as
of September 28, 2005, as amended, with respect to its 5.75% Senior Notes due
2017, and (x) that certain indenture dated as of February 1, 2008, as amended,
with respect to its 10.75% Senior Notes due 2016 and its 10.75% / 11.5% Senior
Toggle Notes due 2018, and any actions or transactions in contemplation thereof
or related to any of the foregoing.

 

  12. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to Caesars Entertainment Operating Company, Inc.’ s tender offers for
any and all of its 5.625% Senior Notes due 2015 (the “5.625% Notes”) and any and
all of its 10.00% Second-Priority Senior Secured Notes due 2015, as described in
Caesars Entertainment Corporation’s Form 8-K filed with the United States
Securities & Exchange Commission on or about May 6, 2014 (the “May 6, 2014
8-K”), and any actions or transactions in contemplation thereof or related
thereto, including but not limited to (i) the note purchase agreements described
in the May 6, 2014 8-K and (ii) the new incremental term loans under Caesars
Entertainment Operating Company Inc.’s. senior secured credit facilities
described in the May 6, 2014 8-K.

 

  13. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to (i) that certain Amended and Restated Credit Agreement, dated as of
November 14, 2012, among Caesars Entertainment Operating Company, Inc., as
borrower, and Caesars Entertainment Corporation, as lender, and any predecessor
or successor agreements, and (ii) that certain Global Intercompany Note, dated
as of January 28, 2008, among Caesars Entertainment Operating Company, Inc. and
certain affiliate parties thereto, and any actions or transactions in
contemplation thereof or related thereto.

 

  14. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to that certain Incremental Facility Amendment and Term B-7 Agreement,
dated as of June 11, 2014, among Caesars Operating Escrow LLC, Caesars
Entertainment Corporation, the Incremental Lenders party thereto, Bank of
America, N.A., Credit Suisse AG, Cayman Islands Branch, and upon the assumption
of the Term B-7 Loans, Caesars Entertainment Operating Company, Inc., and any
actions, investments and transactions in contemplation thereof or related
thereto.

 

  15. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to that certain Amendment Agreement, dated as of July 25, 2014, and any
other proposed or consummated amendments to the Second Amended and Restated
Credit Agreement, dated as of March 1, 2012, among Caesars Entertainment
Corporation, Caesars Entertainment Operating Company, Inc., the Lenders party
thereto, Bank of America, N.A., Credit Suisse AG, Cayman Islands Branch, and the
other arrangers and bookrunners party thereto, and any actions, investments and
transactions in contemplation thereof or related thereto.

 

- 6 -



--------------------------------------------------------------------------------

  16. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to Caesars Entertainment Operating Company, Inc.’s purchase and
subsequent closure of the Atlantic Club Casino Hotel in or about January 2014,
and any actions or transactions in contemplation thereof or related thereto.

 

  17. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to Caesars Entertainment Corporation’s adoption of the Caesars
Acquisition Company Equity-Based Compensation Plan, as described in Caesars
Entertainment Corporation’s Form 8-K filed with the United States Securities &
Exchange Commission on or about April 16, 2014, and any actions or transactions
in contemplation thereof or related thereto.

 

  18. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to the lease agreement(s) entered into by and between Caesars
Entertainment Resort Properties, Desert Palace, Inc., and/or CEOC (or other of
its subsidiaries) concerning the lease of Octavius Tower, as described in
Caesars Entertainment Resort Properties’ Form 10-Q filed with the United States
Securities & Exchange Commission on May 30, 2014, and any actions or
transactions in contemplation thereof or related thereto.

 

  19. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to the closure of the Showboat Atlantic City, as described in Caesars
Entertainment Corporation’s Form 8-K filed with the United States Securities &
Exchange Commission on or about June 27, 2014, and any actions or transactions
in contemplation thereof or related thereto.

 

  20. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to the Note Purchase and Support Agreement entered into among Caesars
Entertainment Operating Company, Inc., Caesars Entertainment Corporation, and
certain holders of Caesars Entertainment Operating Company, Inc.’s outstanding
6.50% Senior Notes due 2016 and 5.75% Senior Notes due 2017, in connection with
a private refinancing transaction, as described in Caesars Entertainment
Corporation’s Form 8-K filed with the United States Securities & Exchange
Commission on or about August 12, 2014, and any actions or transactions in
contemplation thereof or related thereto.

 

  21. Commercial Tort Claims arising out of, in connection with, or otherwise
relating to any transfer of value by Caesars Entertainment Operating Company,
Inc., or any of its subsidiaries to any insider or affiliate, including but not
limited to, any transfers made in connection with or related to the transactions
identified on this Schedule.

 

  22. Commercial Tort Claims against any entity premised upon theories of alter
ego, piercing the corporate veil, substantive consolidation and other similar
theories, including, but not limited to those arising out of or otherwise
relating to the Commercial Torts Claims identified on this Schedule.

 

- 7 -